Examiner’s Amendment
Applicant’s representative agreed to the following amendments in the telephonic interview on 7/28/2022.

Clam 5: 
Remove the phrase “condensed corn soluble syrup,” from line 2.

Claim 5 should read: “The process according to claim 1 wherein the agricultural by- product is selected from the group consisting of corn process by-products, wheat process by-products, soybean process by-products, and combinations thereof.”

Clam 6: 
Remove the term “soluble” from line 2. 

Amend the claim to depend from claim 1 instead of claim 5.

Claim 6 should read: “The process according to claim 1 wherein the agricultural by- product is condensed corn syrup.”

Clam 14: 
Remove the phrase “or co-ingredients” from line 2.

Claim 14 should read: “The process according to claim 1 wherein the iron supplement further contains diluents.”


Clam 15: 
Insert the phrase “iron supplement further contains” following the phrase “wherein the” in line 1.

Amend the claim to depend from claim 1 instead of claim 14.

Remove the term “are” from line 1.

Claim 15 should read: “The process according to claim 1 wherein the iron supplement further contains co-ingredients selected from selenium and zinc.”

Claims Allowed
Claims 1, 5-7, 9-17 and 20-22, renumbered to claims 1-16 are allowed.

Reasons for Allowance
The closest prior art is Sinnott (cited in the Final Rejection mailed 1/19/2022). Sinnott teaches a making a nutritional plant-derived mineral supplement comprising culturing the plant material in an iron rich biomass such that the plant takes up iron thus resulting in an iron rich nutritional plant-derived mineral supplement. Sinnott does not teach using a fungus to uptake the iron, and therefore does not teach using a filamentous fungi. Sinnott also does not teach using the claimed concentration of iron in the media being at least 2,000 mg/L, nor does Sinnott’s resulting product comprise at least 20,000 mg/kg iron as required by independent claim 1. 
While it was known that filamentous fungi, such as Aspergillus, can take up iron from the environment, the prior art does not predict that a filamentous fungi would be able to uptake the high claimed levels of iron, nor culturing a filamentous fungi with the claimed high levels of iron.  The applicant has submitted evidence in the replies filed 10/20/2021 and 3/1/2022 pointing to the differences between Sinnott’s plants and von der Osten’s bacteria (cited in the Final Rejection mailed 1/19/2022) as compared to mechanisms of iron uptake in fungi. Applicant has also further differentiated the claimed method from these references by limiting to the result of the method being such that the iron accumulates in the cell wall of the fungi. Applicant also provides examples in the art wherein high levels of iron are cytotoxic to fungi (replies filed 10/20/2021). Therefore in view of the applicant’s arguments, and the claim amendments, the rejections are withdrawn and the claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653